 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA,                                 No. 2:19-cv-1552 JAM DB PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    ALEXANDER OJINGUA,
15                       Defendant.
16

17          Plaintiff Liudmyla Iegorova has requested authority under 28 U.S.C. § 1915 to proceed in

18   forma pauperis. (ECF No. 2.) Plaintiff is proceeding in this action pro se. This matter was

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20          On November 6, 2019, the Court received as undeliverable mail correspondence sent from

21   the Court. Pursuant to Local Rule 183 if a plaintiff fails to notify the Court within sixty-three

22   (63) days of a current address, the Court may dismiss the action without prejudice for failure to

23   prosecute. Local Rule 183(b). Here, the sixty-three-day deadline has long passed and plaintiff

24   has not provided a current address.

25                                                ANALYSIS

26          The factors to be weighed in determining whether to dismiss a case for lack of prosecution

27   are as follows: (1) the public interest in expeditious resolution of litigation; (2) the court’s need

28   to manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring
                                                         1
 1   disposition on the merits; and (5) the availability of less drastic sanctions. Hernandez v. City of
 2   El Monte, 138 F.3d 393, 398 (9th Cir. 1998); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.
 3   1992); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988). Dismissal is a harsh penalty that
 4   should be imposed only in extreme circumstances. Hernandez, 138 F.3d at 398; Ferdik, 963 F.2d
 5   at 1260.
 6          Failure of a party to comply with the any order of the court “may be grounds for
 7   imposition by the Court of any and all sanctions authorized by statute or Rule or within the
 8   inherent power of the Court.” Local Rule 110. Any individual representing himself or herself
 9   without an attorney is nonetheless bound by the Federal Rules of Civil Procedure, the Local
10   Rules, and all applicable law. Local Rule 183(a). A party’s failure to comply with applicable
11   rules and law may be grounds for dismissal or any other sanction appropriate under the Local
12   Rules. Id.
13          Here, plaintiff failed to comply with the Local Rules. Moreover, plaintiff has failed to
14   provide the Court with a current address. The Court provided plaintiff ample time to provide a
15   current address but plaintiff has failed to do so.
16          In this regard, plaintiff’s lack of prosecution of this case renders the imposition of
17   monetary sanctions futile. Moreover, the public interest in expeditious resolution of litigation, the
18   court’s need to manage its docket, and the risk of prejudice to the defendant all support the
19   imposition of the sanction of dismissal. Only the public policy favoring disposition on the merits
20   counsels against dismissal. However, plaintiff’s failure to prosecute the action in any way makes
21   disposition on the merits an impossibility. The undersigned will therefore recommend that this
22   action be dismissed due to plaintiff’s failure to prosecute as well as plaintiff’s failure to comply
23   with the Court’s Local Rules. See Fed. R. Civ. P. 41(b).
24          Accordingly, IT IS HEREBY RECOMMENDED that:
25          1. Plaintiff’s August 12, 2019 complaint (ECF No. 1) be dismissed without prejudice; and
26          2. This action be closed.
27          These findings and recommendations will be submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty (30) days
                                                          2
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court. A document containing objections should be titled “Objections to Magistrate
 3   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within
 4   the specified time may, under certain circumstances, waive the right to appeal the District Court’s
 5   order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: March 27, 2020                                 /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15   DLB:6
     DB/orders/orders.pro se/iegorova1552.dlop.f&rs
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
